

115 HRES 1206 IH: Calling on Congress, schools, and State and local educational agencies to recognize the significant educational implications of dyslexia that must be addressed, and supporting the designation of October 2020 as “National Dyslexia Awareness Month”.
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1206IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Mr. Westerman (for himself, Ms. Brownley of California, Ms. Wasserman Schultz, Mrs. Beatty, Mr. Hill of Arkansas, Mr. Bucshon, Mr. Fitzpatrick, Mr. Woodall, Mr. Swalwell of California, Mr. Stivers, Mr. Takano, Mr. Hastings, Ms. Jackson Lee, Ms. Kuster of New Hampshire, and Mr. McKinley) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONCalling on Congress, schools, and State and local educational agencies to recognize the significant educational implications of dyslexia that must be addressed, and supporting the designation of October 2020 as National Dyslexia Awareness Month.Whereas dyslexia is—(1)defined as an unexpected difficulty in reading for an individual who has the intelligence to be a much better reader; and(2)most commonly caused by a difficulty in phonological processing (the appreciation of the individual sounds of spoken language), which affects the ability of an individual to speak, read, and spell;Whereas, the First Step Act of 2018 (Public Law 115–391; 132 Stat. 5194) included a definition of dyslexia as part of the requirement of the Act to screen inmates for dyslexia upon intake in Federal prisons;Whereas the definition of dyslexia in section 3635 of title 18, United States Code, as added by section 101(a) of the First Step Act of 2018 (Public Law 115–391; 132 Stat. 5195), is the first and only definition of dyslexia in a Federal statute;Whereas dyslexia is the most common learning disability and affects 80 to 90 percent of all individuals with a learning disability;Whereas dyslexia is persistent and highly prevalent, affecting as many as 1 out of every 5 individuals;Whereas dyslexia is a paradox, in that an individual with dyslexia may have both—(1)weaknesses in decoding that result in difficulties in accurate or fluent word recognition; and(2)strengths in higher-level cognitive functions, such as reasoning, critical thinking, concept formation, and problem solving;Whereas great progress has been made in understanding dyslexia on a scientific level, including the epidemiology and cognitive and neurobiological bases of dyslexia;Whereas the achievement gap between typical readers and dyslexic readers occurs as early as first grade;Whereas early screening for, and early diagnosis of, dyslexia are critical for ensuring that individuals with dyslexia receive focused, evidence-based intervention that leads to fluent reading, the promotion of self-awareness and self-empowerment, and the provision of necessary accommodations that ensure success in school and in life; andWhereas October 2020 is an appropriate month to designate as National Dyslexia Awareness Month: Now, therefore, be itThat the House of Representatives—(1)calls on Congress, schools, and State and local educational agencies to recognize that dyslexia has significant educational implications that must be addressed; and(2)supports the designation of National Dyslexia Awareness Month.